Exhibit 10.7

Description of Awards under Executive Bonus Plan

In addition to base salary, Markel Corporation (the “Company”) maintains an
Executive Bonus Plan, originally approved by shareholders in 2005. The plan is
designed so that payments will not be subject to the $1,000,000 deduction limit
under Section 162(m) of the Internal Revenue Code. Performance criteria under
the Plan were re-approved by shareholders in 2010 in accordance with
Section 162(m) and could include, in addition to growth in book value, one or
more of the following: underwriting loss ratio; underwriting combined ratio;
expense ratio; and revenue growth.

The plan is administered by the Compensation Committee of the Board of
Directors. The Committee has the power and complete discretion to select
eligible employees to receive awards and to determine the type of award and its
terms and conditions. All present and future executive officers of the Company
whom the Committee determines to have contributed or who can be expected to
contribute significantly to the Company are eligible to receive awards under the
plan. Alan I. Kirshner, Anthony F. Markel, Steven A. Markel, F. Michael Crowley,
Thomas S. Gayner, Richard R. Whitt, III, Gerard Albanese, Jr., Britton L.
Glisson, John Latham, and Anne G. Waleski are the only executive officers
eligible for awards under the plan for 2010.

Awards are subject to the achievement of pre-established performance goals and
are administered to comply with the requirements of Section 162(m). The
principal performance goals for 2010 relate to growth in book value. In the case
of Messrs. Albanese and Latham, performance goals also include targets relating
to underwriting combined ratio and revenue growth. The Committee sets the
amounts payable under each performance award. The employee receives the
appropriate payment at the end of the performance period if the performance
goals and other terms and conditions of the award are met. Awards are payable in
cash. The aggregate maximum cash amount payable under the plan to any employee
in any year cannot exceed the lesser of 250% of base salary or $2,500,000. Any
performance award must be made before the 90 th day of the period for which the
performance award relates and before the completion of 25% of such period.

The Board can amend or terminate the plan at any time, except that only
shareholders can approve amendments that would (i) materially change or impact
which employees are eligible to participate or (ii) materially change the
benefits that eligible employees may receive under the plan. However, the Board
can amend the plan as necessary and without shareholder approval to ensure that
the plan continues to comply with Section 162(m).

Growth in book value targets are similar to prior years.

Underwriting-based targets are based on a grid measuring underwriting
performance and revenue growth for the business operations for which the
executive officer has direct responsibility, modified by the overall corporate
combined ratio.

In the case of Anne G. Waleski, who became an executive officer mid-year, a
portion of her bonus is based on personal performance goals outside the plan
associated with the transition to her new role as Chief Financial Officer and
associated organizational changes in the financial and accounting organization.